Citation Nr: 0825369	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  04-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran has verified active service from October 1949 to 
October 1953.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A hearing was held before the undersigned Veterans Law Judge 
in November 2006.  

This case was remanded in December 2006 and has been returned 
for review by the Board. 

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) and 
38 C.F.R. § 20.900(c).


FINDING OF FACT

Bilateral hearing loss was first manifested years after 
service and is not related to disease or injury during 
military service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by service; and sensorineural hearing loss may not 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  

Here, the Veterans Claims Assistance Act of 2000 (VCAA) duty 
to notify and assist has been satisfied.  Examination has 
been conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  Further, 
the veteran was notified of the type of evidence necessary to 
establish a disability rating and effective date for that 
disability.  Letters of May 2003, March 2006, and December 
2006 provided pertinent notice and development information.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record includes testimony and 
statements of the veteran, service medical records, and 
report of VA examination that was conducted in August 2003.  

Entitlement to service connection for bilateral hearing loss 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection will be presumed for certain chronic 
diseases (e.g., sensorineural hearing loss) which are 
manifest to a compensable degree within the year after 
qualifying active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the provisions of 38 C.F.R. § 3.385 do not have to be 
met during service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

When seen by the VA in August 2003, the veteran reported that 
he was exposed to excessive noise during his military 
training.  He acknowledged that he was not in combat but 
noted that he was exposed to significant acoustic trauma 
during weapons training that was conducted without ear 
protection.  He reported post service employment that 
included a year of working on the assembly line at the 
Douglas Aircraft Corporation.  Thereafter, he worked as a 
disc jockey.  Diagnostic evaluation was performed which 
revealed bilateral sensorineural hearing loss.  

The problem with the veteran's claim is the second and third 
elements of Hickson.  In this case there is no evidence of 
complaints, findings, or diagnoses indicative of hearing loss 
during service.  Audiology testing on service discharge 
examination was considered within normal limits; he was able 
to hear a whispered voice at 15 feet.  

More, importantly, after reviewing the veteran's claims file, 
VA examiners in August 2003 concluded that his hearing loss 
was unrelated to military service.  Reference was made to 
normal audiological testing during service.  Additionally, 
the absence of any evidence of hearing loss within a year 
subsequent to service discharge.  

The only other medical evidence of record that disputes this 
conclusion is the veteran's statements.  The veteran has 
reported that he has a doctorate degree with a principle 
interest in audiology.  He also indicated that he taught in 
the field of audiometry at the University of Illinois for 9 
years.  The veteran has submitted copies of transcripts which 
show that he took audiometry classes during his course of 
study.  He has also submitted statements of experts in the 
field of audiology who acknowledged that they studied with 
the veteran.   

While the record shows that the veteran has training in 
audiology, the Board finds the VA medical opinion persuasive 
and consistent with the medical evidence of record.  The 
objective evidence of record also seems to substantiate the 
supposition of the VA audiologist and physician.  In this 
case, there is no objective evidence of hearing loss during 
service.  Still further, there was an extensive period of 
time between service discharge in 1953 and the diagnosis of 
hearing loss in 2003, some 50 years.  Even taking in to 
account the testimony of the veteran, in which, he reports 
that self-administered audiometric testing in 1960 revealed 
hearing loss; this is a significant period of time subsequent 
to service discharge.  Furthermore, the Board must take into 
consideration the veteran's post service employment that also 
required a high degree of acoustic involvement.  

Moreover, the Board places greater weight on the report of 
the VA physician and audiologist, due to the thorough review 
of the appellant's medical history, the discussion of the 
veteran's symptomatology, and their expertise.  See Willis v. 
Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993).  They thoroughly considered the 
possibility of the veteran's hearing loss being related to 
the military service and rejected it based upon reasonable 
medical principles supported by the medical evidence.  
Moreover, the opinion entered by the VA examiners seems more 
consistent with the evidence on file.  As one with training 
in audiology it seems likely that a claim closer to service 
would have been filed if hearing loss were present for many 
years.

In summary, the Board finds that it would require resorting 
to an excessive degree of speculation to conclude that the 
appellant's hearing loss was incurred during his period of 
active duty.  Based on review of the evidence of record, the 
Board concludes that the preponderance of such evidence is 
against entitlement to service connection for bilateral 
hearing loss.  


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


